Pfeifer, J.,
dissenting. R.C. 5747.53(A) and 5747.63(A) are subject to a more reasonable interpretation, one that is clear and unforced, than that offered by the majority. The statutes refer to the city with the largest population inside the county boundaries, whether or not the city is located wholly within the county boundaries. It is inconceivable that the General Assembly could have meant anything else. The statute can be read that way without being grammatically creative. With apologies to Strunk & White, I will side with straight and right.